Citation Nr: 1533007	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  09-06 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease with traumatic characteristics, lumbar spine, and entitlement to an evaluation in excess of 20 percent on and after January 15, 2015.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to May 1975, and, National Guard active duty from November 1990 to April 1991, and from October 2006 to November 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board notes that the Veteran is currently being evaluated and rated for disabilities under the Integrated Disability Evaluation System (IDES) program.  The IDES program is a joint program between VA and the Department of Defense, and is part of VA's pre-discharge system that allows service members to file claims for disability compensation prior to separation or retirement from active duty or full-time National Guard or Reserve duty.  When service members enroll in IDES, they are evaluated for continued fitness for duty, and if found medically unfit for duty, IDES provides a proposed VA disability rating.  The Board does not have jurisdiction over these decisions until a final decision within IDES is promulgated. See 38 C.F.R. § 12.101.  

In a recent rating decision of July 2015 for IDES purposes only, the Veteran's lumbar spine disability rating was increased to 20 percent effective January 15, 2015.  Although this was described as being for IDES purposes only, a letter dated on July 23, 2015 was just issued to the Veteran and his representative informing them of the decision and the increase in his monetary award.  As the spine disability is already on appeal to the Board, the increased rating has been reflected on the title page accordingly.  

The Board also notes that there are numerous medical treatment records and evidence obtained after the most recent supplemental statement of the case (SSOC) of March 2015 that have been associated with the claim file.  Therefore, the issue of the disability rating of the lumbar spine will be remanded as discussed below.  While some evidence pertains to the issue of service connection for bilateral hearing loss, in the decision herein the Board is granting the benefit sought on appeal.  Accordingly, there is no prejudice to the Veteran in deciding that issue.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of the initial disability rating of degenerative joint disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran likely has bilateral hearing loss that is attributable to his period of active military service.


CONCLUSION OF LAW

The Veteran has bilateral hearing loss that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required, in general, to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the issue of entitlement to service connection for bilateral hearing loss, the Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to those issues, no further discussion of these VCAA requirements is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II. Legal Criteria and Analysis

The Veteran seeks service connection for bilateral hearing loss disability.  After a review of the claim file and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss disability.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability.

Here, the Veteran contends that his current hearing loss is attributable to noise exposure he experienced while serving on active duty.  At the outset, the Board notes that private and VA audiology examinations confirm that the Veteran has a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Therefore, the remaining question is whether the Veteran's hearing loss disability is related to service.  

The Veteran served on active duty from April 1974 to May 1975, and, from November 1990 to April 1991, and October 2006 to November 2007 with the National Guard.  His DD Forms 214 indicate that his military occupational specialties (MOS) were field wireman, combat signaler and fire support specialist.  He has stated that he was exposed to noise during service from improvised explosive devices (IED), rocket propelled grenades (RPG), small arms fires, mortar, tanks, and while handling communications in the field.  His in-service exposure to acoustic trauma is therefore conceded.  The Board notes that noise exposure is conceded during all of the Veteran's active duty periods as his MOS's all are consistent with duties where he would have experienced  noise exposure.  

The Veteran's enlistment examination from his first period of active duty show he had normal hearing upon entrance to service.  Review of the Veteran's service treatment records reflects that they are silent as to any complaints of trouble hearing in the ears; audiological examinations conducted during his first period of active service similarly do not reflect any hearing loss for VA compensation purposes.  

The Board acknowledges that the evidence shows the Veteran was first noted to suffer from bilateral hearing loss in February 2003 while he was a member of the National Guard but not while serving on active duty with the National Guard.  The RO has denied the Veteran's claim on the basis that the hearing loss disability pre-existed service and was not aggravated by service based on the finding of bilateral hearing loss disability prior to the Veteran's active duty service starting in October 2006.  However, as noted, the Veteran had normal hearing during his first period of active service, and again during his active duty service from November 1990 to April 1991.  Service connection can be established based on any of the periods of active service.  Accordingly, the Board has conducted the analysis below on the premise that the Veteran came into active service without any bilateral hearing loss disability.  

The Board must now determine if the Veteran's current hearing loss disability is related to noise exposure in service.  In this regard, the Board notes that the only competent medical etiology opinion of record was provided by the March 2015 VA examiner.  At the time, the examiner opined that the Veteran's hearing loss disability was at least as likely as not caused by or a result of an event in military service.  The examiner provided the following rationale:

DD 214 showed MOS fire support specialist, combat signaler, field wireman showed service from 1974 till 2007.  The high frequency hearing loss is consistent with noise exposure.  Noise exposure includes gunfire and truck noise.  He also reports being exposed to a blast from an IED in 2007 that damaged his left ear drum.  The hearing loss is sensorineural.  For his age of 59 years his hearing loss is worse than would normally be.  Enlistment exam indicated normal hearing in both ears.  Feb. 2003 exam indicated bilateral mild to moderate hearing loss at 4000 Hz.  Last period of service audiogram showed moderately severe to severe high frequency hearing loss to 4000 Hz.  The high frequency hearing loss is consistent with noise exposure.  

This opinion stands uncontradicted by any other competent medical opinion of record.  Consequently, given that the Veteran meets the definition of "hearing loss" as set forth in 38 C.F.R. § 3.385, and because there is an uncontradicted medical opinion which supports service connection to the conceded noise exposure in service, the Board finds that it is as likely as not that the Veteran's currently diagnosed hearing loss and tinnitus are traceable to military service.  The Board finds that service connection for hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges that the March 2015 examiner considered noise exposure which occurred after the Veteran had been diagnosed with a hearing loss disability in rendering his etiology opinion.  However, the examiner also considered noise exposure prior to the IED, and prior to February 2003 when he was first diagnosed with a hearing loss disability; he also considered the Veteran's normal hearing at enlistment in his first period of active duty.  Therefore, the Board has resolved all reasonable doubt in the Veteran's favor and, as noted above, finds that service connection is warranted.  


ORDER

Service connection for a bilateral hearing loss disability is granted.


REMAND

As noted in the Introduction above, the most recent SSOC was issued in March 2015.  Since then, additional medical evidence has been associated with the claim file, to include an April 2015 VA examination of the back.  Accordingly, an SSOC must be issued which takes into consideration the evidence submitted since the March 2015 SSOC.  See 38 C.F.R. §§ 19.31, 19.37 (2007).  

Accordingly, the case is REMANDED for the following action:

The AOJ should issue the Veteran a supplemental statement of the case regarding the issue entitlement to an increased disability rating for degenerative joint disease of the lumbar spine.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


